Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 
Paragraph [0032] of the substitute specification filed 10/19/21 should be amended as indicated below1.
[0032] Indeed while several implementations of a data center 20 have been described herein, those skilled in the art will appreciate that multiple DRL-based engines may be used with the goal of “gaming the data center,” where a win corresponds to a TCO reduction. Moreover, as will be appreciated by those skilled in the art, autonomic computing may be considered the de-facto for data center management, where best practices are translated into policies, which are then enacted upon when certain criteria are met. The vision for autonomic computing may be considered as a computing environment with the ability to manage itself and dynamically adapt to change in accordance with business policies and objectives. For example, a storage system may trigger a warning when a disk is reaching 80% of its used capacity. Similarly, the computer plane might have a rule that says if the input/output (I/O) load for some workload reaches a threshold T, a new virtual machine may be generated to handle the I/O load. The problem is that all of these policies are based on best practices, which tend to take time to learn, not to mention, the expertise that may or may not be present when new workloads are deployed, or new resources are installed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Note that this corresponds to an amendment to the specification filed 5/29/20 and entered with the non-final office action mailed 6/24/20.